Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
After Final Consideration Program Request 2.0
A request for After Final Consideration Program Request 2.0 filed on February 09, 2021 has been entered.
Response to Amendment
The amendment filed on February 09, 2021 has been entered.
In view of the amendment to the claims, the amendment of claims 1, 6, 11 and 16 have been acknowledged. Claims 2, 4-5, 7, 9-10, 12, 14-15, 17 and 19-20 were canceled previously.

Response to Arguments
Applicant’s arguments, see pages 7 and 8 of Remarks, filed February 09, 2021 have been fully considered. The examiner and the Supervisory Patent Examiner (SPE: DEVONA FAULK) discuss the 112 rejections in view of the amendments and specification of the present application. The claim limitations recited in claims 1, 6, 11 and 16 are eligible to overcome the 112 rejections.  Accordingly, the 35 U.S.C. § 112 (b) rejections of claims 1, 3, 6, 8, 11, 13, 16 and 18 have been withdrawn. Upon further consideration and additional prior art search, Examiner has not discovered any additional prior art which fully teaches the pending claims. Accordingly, the Application is in condition for allowance.
Allowable Subject Matter
Claims 1, 3, 6, 8, 11, 13, 16 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance:
In the previous office action, Examiner stated “Examiner has completed the additional search. However, the new search results and the references cited in OA dated on 06/30/2030 taken either singly or in combination does not disclose the steps recited in independent claims 1,6, 11 and 16. Thus, claims 1, 3, 6, 8, 11, 13, 16 and 18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. However, a final determination of patentability will be mode upon resolution of above 35 U.S.C. 112 rejection”. After reviewing the amendments with SPE, the 35 U.S.C. § 112 (b) rejections of claims 1, 3, 6, 8, 11, 13, 16 and 18 have been withdrawn. 
In additional, Examiner has completed the additional search. However, the new search results and the prior art references cited in the previous Office Action failed to show the obviousness of the claims as a whole. None of the prior art cited alone or in combination provides the motivation to teach the limitations recited in claims 1, 6, 11 and 16. Accordingly, claims 1, 6, 11 and 16 are allowed.

Dependent claim 3 depends from independent claim 1, dependent claim 8 depends from independent claim 6, dependent claim 13 depends from independent claim 11, and dependent claim 18 depends from independent claim 16. They are allowed at least due to their respective dependencies from an allowed claim.


Conclusion
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xilin Guo whose telephone number is (571)272-5786.  The examiner can normally be reached on Monday - Friday 9:00 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona E Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/XILIN GUO/Primary Examiner, Art Unit 2616